DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/28/2020 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “inclined surface” of the button and “inclined surface” of the interference piece, both limitations in Claims 1 and 10, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Objections
Applicant is advised that should Claim 11 be found allowable, Claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Lines 13-14 of independent Claim 1 and Lines 12-13 of independent Claim 10 recite the limitation “wherein the button comprises a slanted distal surface that contacts a proximal slanted surface of the interference piece, and urges the interference piece radially.” Thereafter, Lines 16-17 of independent Claim 1 and Lines 16-17 of independent Claim 10 recite the limitation “wherein the button comprises an inclined surface corresponding to an inclined surface of the interference piece that causes the interference piece to move radially into the wider distal portion of the cylindrical opening to release the introducer needle subassembly from the button.” Applicant appears to be referring to the same two structures with reference to “slanted distal surface” and “proximal slanted surface” and the later recited inclined surfaces. The claims are being found indefinite where applicant is referring to the same structure by different names. To maintain consistency, particularly point out and distinctly claim the subject matter of the present claims, examiner recommends using a single term having support from the specification when referencing a structure in the claims. Appropriate correction and/or clarification is required.

Claims 1, 3-4, and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sondregger et al. (U.S. PGPub 2014/0088509).

Re Claim 1, Sondregger discloses a catheter insertion device (110) (Sondregger Figs. 18-20), comprising: a device housing (112) and a button (116) slidably captured therein; a catheter (128) slidably captured by the button (116); and an introducer needle subassembly (126, 138) comprising at least one interference piece (126) and a needle hub (138), releasably secured to the button (116); and a spring (156) disposed between the device housing (112) and the introducer needle subassembly (126, 138), wherein the spring (156) urges the introducer needle subassembly (126, 138) in a proximal direction from a second linear position (Sondregger Fig. 20) towards a third linear position past a first linear position (Sondregger ¶ 
	Furthermore, Sondregger discloses wherein the button (116) comprises a slanted distal surface (117) that contacts a proximal slanted surface (126-1) of the interference piece (126) (Sondregger Annotated Fig. 18 below), and urges the interference piece radially (Sondregger ¶ 0049, Figs. 18-20), and wherein the button (116) moves the introducer needle subassembly (126, 138) and the at least one interference piece (126) from the first linear position (Sondregger Fig. 18) to the second linear position (Sondregger Fig. 20) to insert the catheter (128) and wherein the button (116) comprises an inclined surface (117) corresponding to an inclined surface (126-1) of the interference piece (Sondregger Annotated Fig. 18 below); wherein the spring (156) urges the interference piece (126) to move radially into an expanded portion of a distal portion of the housing (112) corresponding to the distal portion of the channel (112-3) to release the introducer needle subassembly (126, 138) from the button (116) (Sondregger ¶ 0048-0051).

    PNG
    media_image1.png
    968
    687
    media_image1.png
    Greyscale



Re Claim 8, Sondregger discloses a first detent (rim surrounding proximal portion 112-2 channel 112-1 - as seen in Sondregger Annotated Fig. 18 above) disposed on the button (116) to engage the housing (112), wherein the first detent is configured to secure the button (116) in the first linear position until an activation force applied to the button exceeds a required threshold (Sondregger ¶ 0048-0051).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sondregger et al. (U.S. PGPub 2014/0088509) in view of Edwards et al. (U.S. Pat. 7,648,482).

Re Claims 3 and 4, Sondregger discloses all of the limitations of Claim 1. However, Sondregger does not disclose a plurality of conjoined cylindrical openings, and wherein the button is disposed in a first cylindrical opening of the plurality of conjoined cylindrical openings, and wherein the spring is disposed in a second cylindrical opening of the plurality of conjoined cylindrical openings; and wherein a boss disposed on the introducer needle subassembly, wherein the boss is disposed in the cylindrical opening concentrically with the spring. Edwards discloses an injection device (Edwards Figs. 4-9) comprising a plurality of conjoined cylindrical 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the insertion device of Sondregger to comprise a plurality of conjoined cylindrical openings, and wherein the button is disposed in a first cylindrical opening of the plurality of conjoined cylindrical openings, and wherein the spring is disposed in a second cylindrical opening of the plurality of conjoined cylindrical openings; and wherein a boss is disposed on the introducer needle subassembly of Sondregger (disposed radially from element 138 and wherein spring 156 of Sondregger would be replaced with spring 1600 and boss of Edwards), wherein the boss is disposed in the cylindrical opening concentrically with the spring as disclosed by Edwards in order for the boss to create a stop for the button (as Edwards teaches that the stop 1320 is an actuator bar stop that prevents further travel of the needle of the modified device of Sondregger and Edwards; col. 8, lines 19-22 and 41-43).

Re Claim 10, Sondregger discloses a catheter insertion device (110) (Sondregger Figs. 18-20), comprising: a device housing (112); a button (116) slidably disposed in a first cylindrical opening (112-1) (Sondregger Annotated Fig. 18 above); a catheter (128), slidably captured by 
	Sondregger further discloses wherein the button (116) moves the introducer needle subassembly (126, 138) and the at least one interference piece (126) from a first linear position (Sondregger Fig. 18) to the second linear position (Sondregger Fig. 20) corresponding to the wider distal portion (112-3) of the cylindrical opening (112-1) to insert the catheter (128) and wherein the button (116) comprises an inclined surface (117) corresponding to an inclined surface (126-1) of the interference piece (Sondregger Annotated Fig. 18 below) that causes the interference piece (126) to move radially into the wider distal portion (112-3) of the cylindrical opening (112-1) to release the introducer needle subassembly (126, 138) from the button (116), wherein a retraction spring (156) urges the introducer needle subassembly (126, 138) from the second linear position (Sondregger Fig. 20) to a third linear position past the first linear position (Sondregger ¶ 0073 - similar to that of the third embodiment in Fig. 24) when the introducer needle subassembly (126, 138) is released from the button (116) (Sondregger ¶ 0048-0051).
	However, Sondregger does not disclose a plurality of conjoined cylindrical openings; and a retraction spring disposed in a second cylindrical opening of the plurality of conjoined 

Re Claim 11, Sondregger in view of Edwards disclose all of the limitations of Claim 10. Sondregger discloses wherein when the button (116) moves the introducer needle subassembly (126, 138) from the first linear position (Sondregger Fig. 18) to the second linear position (Sondregger Fig. 20) to insert the catheter (128), the introducer needle subassembly (126, 138) is simultaneously released from the button (116) (Sondregger ¶ 0048-0051, Figs. 18-20).

Re Claim 12, Sondregger in view of Edwards disclose all of the limitations of Claim 10. Sondregger discloses wherein the button (116) moves the introducer needle subassembly (126, 138) from the first linear position (Sondregger Fig. 18) to the second linear position (Sondregger .

Claim 9 is rejected under35 U.S.C. 103 as being unpatentable over Sondregger et al. (U.S. PGPub 2014/0088509) in view of Lavi et al. (U.S. PGPub 2002/0055711).

Re Claim 9, Sondregger discloses all of the limitations of Claim 1. However, Sondregger does not disclose a second detent disposed on the housing to engage the button, wherein the second detent is configured to secure the button in the second linear position after an activation force has been applied to the button. Lavi discloses a second detent (165) disposed on the housing (116, 120) to engage the button (140), wherein the second detent (165) is configured to secure the button (140) in the second linear position after an activation force has been applied to the button (140) for maintaining the button in the second linear position (Lavi ¶ 0112 and 0117). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the insertion device of Sondregger to comprise a second detent disposed on the housing to engage the button, wherein the second detent is configured to secure the button in the second linear position after an activation force has been applied to the button as disclosed by Lavi for maintaining the button in the second linear position.

Response to Arguments
Applicant’s arguments filed 08/12/2020 with respect to 112 indefinite rejection of Claims 3 and 4 have been fully considered and are persuasive.  The112 indefinite rejection of Claims 3 and 4 has been withdrawn. 

Applicant's arguments filed 08/12/2020 have been fully considered but they are not persuasive. With regard to applicant’s arguments on Page 5 of the response, applicant’s amendments have raised new issues of indefiniteness and do not appear to narrow the claims over previously filed amendments. 

Applicant’s arguments with respect to Claims 1, 3-4 and 8-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225.  The examiner can normally be reached on 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R FREHE/Examiner, Art Unit 3783           

/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783    
01/28/2021